DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward a computer-readable storage medium.  A computer-readable storage medium in its broadest reasonable interpretation includes transitory signals and as such the claims are directed toward non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0211637 to Borzsei et al. (hereinafter “Borzsei”) and further in view of US Pub. No. 2018/0191666 to Rahman et al. (hereinafter “Rahman”)

As to Claim 1, Borzsei discloses a computer-readable storage medium having instructions stored thereon that, when executed by a processor of a microservices broker, cause the microservices broker to perform operations comprising: 
instructing an evolved packet core gateway of an evolved packet core network of a mobile telecommunications carrier to determine microservice requests from mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier and to intercept the microservice requests from the mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier, wherein the evolved packet core network of the mobile telecommunications carrier includes the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers); 
receiving, from the evolved packet core gateway, a microservice request of the microservice requests intercepted by the evolved packet core gateway, wherein the microservice request includes a request to access a microservice, wherein the microservice is a service application that is designed to perform a single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers); 
checking a microservices broker database to determine a user equipment associated with the service application of the microservice request that is designed to perform the single function, wherein the microservices broker database stores a plurality of device identifiers, wherein each device identifier of the plurality of device identifiers is associated with a respective user equipment of a plurality of user equipment, and wherein each device identifier of the plurality of device identifiers is associated with a different service application that the respective user equipment of the plurality of user equipment is capable of servicing (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0033] of Borzsei discloses the DDNS service 111 enables the gateway 103 to maintain a list of domains, subdomains, and mobile servers associated with a web service. In exemplary embodiments, the DDNS service 111 designates a primary server and secondary servers for a web service); 
determining whether the user equipment determined to be associated with the service application of the microservice request that is designed to perform the single function is attached to a radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0033] discloses the mobile server registers or deregisters with the DDNS service 111); 
in response to determining that the user equipment is attached to the radio access network, routing the microservice request to the user equipment for performing the single function by the service application associated with the user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request); and 
in response to determining that the user equipment is not attached to the radio access network, routing the microservice request to an enterprise source for providing the microservice based on information regarding the enterprise source stored by the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).
Borzsei does not explicitly disclose a separate gateway and broker.  
	However, Rahman discloses this.  Paragraph [0073] of Rahman discloses when gateway 171 receives the unicast DNS-service discovery request it will intercept it and will first try to see if the service can be found in its local CoAP RD database.  Paragraph [0070] of Rahman discloses the CoAP RD (which may be a portion of the gateway) in each LAN segment is populated.  This indicates there are embodiments where the CoAP RD is not a portion of the gateway.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine service system as disclosed by Borzsei, with having a separate gateway and database as disclosed by Rahman.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Borzsei and Rahman are directed toward service systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 2, Borzsei-Rahman discloses the computer-readable storage medium of claim 1, wherein the evolved packet core gateway comprises a serving gateway, and wherein the microservice request originates from another user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 3, Borzsei-Rahman discloses the computer-readable storage medium of claim 1, wherein the evolved packet core gateway comprises a packet gateway, and wherein the microservice request originates from an outside network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0071] of Borzsei).

As to Claim 4, Borzsei-Rahman discloses the computer-readable storage medium of claim 1, wherein the operations further comprise: receiving a further microservice request that identifies a further microservice; and checking the microservices broker database for a further user equipment that is capable of servicing the further microservice request (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 5, Borzsei-Rahman discloses the computer-readable storage medium of claim 4, wherein the operations further comprise: determining whether the further user equipment is attached to the radio access network; and in response to determining that the user equipment is attached to the radio access network, routing the further microservice request to the further user equipment for providing the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 6, Borzsei-Rahman discloses the computer-readable storage medium of claim 5, wherein the user equipment associated with the service application of the microservice request that is designed to perform the single function and the further user equipment providing the further microservice constitute providing a composite service comprised of the microservice and the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 7, Borzsei-Rahman discloses the computer-readable storage medium of claim 1, wherein the operations further comprise: exposing a set of microservices application programming interfaces; receiving, from the service application associated with the user equipment, an application programming interface command comprising data associated with the service application; and in response to the application programming interface command, recording the data associated with the service application in the microservices broker database in association with the user equipment associated with the service application (Paragraph [0070] of Borzsei discloses the social networking community may be created by an external provider (e.g., Facebook.RTM., MySpace.RTM.) with connectivity to the gateway 103 via an application programming interface (API).  Paragraph [0050] of Borzsei discloses gateway 103 may interact with the external community using, for instance, an application programming interface (API) provided by the external community to designate specific members of the community 107.  Wherein using the API to designate members is editing information).

As to Claim 8, Borzsei discloses a method comprising: 
instructing, by a microservices broker comprising a processor that executes a microservices broker application, an evolved packet core gateway of an evolved packet core network of a mobile telecommunications carrier to determine microservice requests from mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier and to intercept the microservice requests from the mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier, wherein the evolved packet core network of the mobile telecommunications carrier includes the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers); 
receiving, by the microservices broker, from the evolved packet core gateway, a microservice request of the microservice requests intercepted by the evolved packet core gateway, wherein the microservice request includes a request to access a microservice, wherein the microservice is a service application that is designed to perform a single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers); 
checking, by the microservices broker, a microservices broker database to determine a user equipment associated with the service application of the microservice request that is designed to perform the single function, wherein the microservices broker database stores a plurality of device identifiers, wherein each device identifier of the plurality of device identifiers is associated with a respective user equipment of a plurality of user equipment, and wherein each device identifier of the plurality of device identifiers is associated with a different service application that the respective user equipment of the plurality of user equipment is capable of servicing (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0033] of Borzsei discloses the DDNS service 111 enables the gateway 103 to maintain a list of domains, subdomains, and mobile servers associated with a web service. In exemplary embodiments, the DDNS service 111 designates a primary server and secondary servers for a web service); 
determining, by the microservices broker, whether the user equipment determined to be associated with the service application of the microservice request that is designed to perform the single function is attached to a radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0033] discloses the mobile server registers or deregisters with the DDNS service 111); 
in response to determining that the user equipment is attached to the radio access network, routing, by the microservices broker, the microservice request to the user equipment for performing the single function by the service application associated with the user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request); and 
in response to determining that the user equipment is not attached to the radio access network, routing, by the microservices broker, the microservice request to an enterprise source for providing the microservice based on information regarding the enterprise source stored by the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).
Borzsei does not explicitly disclose a separate gateway and broker.  
	However, Rahman discloses this.  Paragraph [0073] of Rahman discloses when gateway 171 receives the unicast DNS-service discovery request it will intercept it and will first try to see if the service can be found in its local CoAP RD database.  Paragraph [0070] of Rahman discloses the CoAP RD (which may be a portion of the gateway) in each LAN segment is populated.  This indicates there are embodiments where the CoAP RD is not a portion of the gateway.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Borzsei-Rahman discloses the method of claim 8, wherein the evolved packet core gateway comprises a serving gateway, and wherein the microservice request originates from another user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 10, Borzsei-Rahman discloses the method of claim 8, wherein the evolved packet core gateway comprises a packet gateway, and wherein the microservice request originates from an outside network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0071] of Borzsei).

As to Claim 11, Borzsei-Rahman discloses the method of claim 8, further comprising: receiving, by the microservices broker, a further microservice request that identifies a further microservice; and checking, by the microservices broker, the microservices broker database for a further user equipment that is capable of servicing the further microservice request (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 12, Borzsei-Rahman discloses the method of claim 11, further comprising: determining, by the microservices broker, whether the further user equipment is attached to the radio access network; and in response to determining that the user equipment is attached to the radio access network, routing, by the microservices broker, the further microservice request to the further user equipment for providing the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 13, Borzsei-Rahman discloses the method of claim 12, wherein the user equipment associated with the service application of the microservice request that is designed to perform the single function and the further user equipment providing the further microservice constitute providing a composite service comprised of the microservice and the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 14, Borzsei-Rahman discloses the method of claim 8, further comprising: exposing, by the microservices broker, a set of microservices application programming interfaces; receiving, by the microservices broker, from the service application associated with the user equipment, an application programming interface command comprising data associated with the service application; and in response to the application programming interface command, recording by the microservices broker, the data associated with the service application in the microservices broker database in association with the user equipment associated with the service application (Paragraph [0070] of Borzsei discloses the social networking community may be created by an external provider (e.g., Facebook.RTM., MySpace.RTM.) with connectivity to the gateway 103 via an application programming interface (API).  Paragraph [0050] of Borzsei discloses gateway 103 may interact with the external community using, for instance, an application programming interface (API) provided by the external community to designate specific members of the community 107.  Wherein using the API to designate members is editing information).

As to Claim 15, Borzsei discloses a microservices broker comprising: a processor; and a memory that stores instructions that, when executed by the processor, causes the microservices broker to perform operations comprising instructing an evolved packet core gateway of an evolved packet core network of a mobile telecommunications carrier to determine microservice requests from mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier and to intercept the microservice requests from the mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier, wherein the evolved packet core network of the mobile telecommunications carrier includes the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers), 
receiving, from the evolved packet core gateway, a microservice request of the microservice requests intercepted by the evolved packet core gateway, wherein the microservice request includes a request to access a microservice, wherein the microservice is a service application that is designed to perform a single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers),  
checking a microservices broker database to determine a user equipment associated with the service application of the microservice request that is designed to perform the single function, wherein the microservices broker database stores a plurality of device identifiers, wherein each device identifier of the plurality of device identifiers is associated with a respective user equipment of a plurality of user equipment, and wherein each device identifier of the plurality of device identifiers is associated with a different service application that the respective user equipment of the plurality of user equipment is capable of servicing (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0033] of Borzsei discloses the DDNS service 111 enables the gateway 103 to maintain a list of domains, subdomains, and mobile servers associated with a web service. In exemplary embodiments, the DDNS service 111 designates a primary server and secondary servers for a web service), 
determining whether the user equipment determined to be associated with the service application of the microservice request that is designed to perform the single function is attached to a radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0033] discloses the mobile server registers or deregisters with the DDNS service 111), 
in response to determining that the user equipment is attached to the radio access network, routing the microservice request to the user equipment for performing the single function by the service application associated with the user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request), and 
in response to determining that the user equipment is not attached to the radio access network, routing the microservice request to an enterprise source for providing the microservice based on information regarding the enterprise source stored by the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).
Borzsei does not explicitly disclose a separate gateway and broker.  
	However, Rahman discloses this.  Paragraph [0073] of Rahman discloses when gateway 171 receives the unicast DNS-service discovery request it will intercept it and will first try to see if the service can be found in its local CoAP RD database.  Paragraph [0070] of Rahman discloses the CoAP RD (which may be a portion of the gateway) in each LAN segment is populated.  This indicates there are embodiments where the CoAP RD is not a portion of the gateway.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Borzsei-Rahman discloses the microservices broker of claim 15, wherein the evolved packet core gateway comprises a serving gateway or a packet gateway (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 17, Borzsei-Rahman discloses the microservices broker of claim 15, wherein the operations further comprise: receiving a further microservice request that identifies a further microservice; checking the microservices broker database for a further user equipment that is capable of servicing the further microservice request; determining whether the further user equipment is attached to the radio access network; and in response to determining that the user equipment is attached to the radio access network, routing the further microservice request to the further user equipment for providing the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 18, Borzsei-Rahman discloses the microservices broker of claim 17, wherein the user equipment associated with the service application of the microservice request that is designed to perform the single function and the further user equipment providing the further microservice constitute providing a composite service comprised of the microservice and the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 19, Borzsei-Rahman discloses the microservices broker of claim 15, wherein the microservice request originates from another user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 20, Borzsei-Rahman discloses the microservices broker of claim 15, wherein the operations further comprise: exposing a set of microservices application programming interfaces; receiving, from the service application associated with the user equipment, an application programming interface command comprising data associated with the service application; and in response to the application programming interface command, recording the data associated with the service application in the microservices broker database in association with the user equipment associated with the service application (Paragraph [0070] of Borzsei discloses the social networking community may be created by an external provider (e.g., Facebook.RTM., MySpace.RTM.) with connectivity to the gateway 103 via an application programming interface (API).  Paragraph [0050] of Borzsei discloses gateway 103 may interact with the external community using, for instance, an application programming interface (API) provided by the external community to designate specific members of the community 107.  Wherein using the API to designate members is editing information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448